DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/05/21.
	The reply filed 03/05/21 affects the application 16/122,655 as follows:
1.      Claim 1 has been amended.  The Applicant’s amendments have overcome the rejections made of the office action mailed 10/06/20.  However, a new ground(s) rejection necessitated by Applicant’s amendment are set forth herein below. Claims 1-13, the invention of Group I is prosecuted by the examiner. Claims 14-20 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-20 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9,447,135 B2 in view of Jia et al. (J. Org. Chem. 2006, 71, 7826-7834). Although the conflicting claims are not identical, 
The Patent claims do recite a specific compound, but suggest a MTM-SA-R’ compound as claimed by Applicant’s wherein R’ is a substituted phenylalanine (Phe) or tryptophan (Trp) amino acid derivative (see claims 5 and 6).  The Patent does not claim that the indole ring of the the tryptophan (Trp) amino acid derivative is substituted with a specific group such as a nitro or chloro (a halogen) group. However, the Patent claims recites that the tryptophan (Trp) is substituted.  Also, Jia et al. disclose the synthesis of ring substituted tryptophan or tryptophan (Trp) that is substituted with nitro and chloro groups (see page 7829, Table 2). It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, based on the claims of the Patent in view of Jia et al. to have prepared any compound suggested by the patent such as the compound with a tryptophan (Trp) that is substituted with nitro or chloro group, in order to use them to treat Ewing sarcoma or lung cancer. One having ordinary skill in the art would have been motivated, to prepare any compound suggested by the patent in view of Jia et al., in order to use them to treat Ewing sarcoma or lung cancer.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

Michael C. Henry
May 25, 2018.